Citation Nr: 0804658	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  03-37 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a waiver of recovery of overpayment of 
disability compensation in the amount of $5,323.26.

(The veteran's claims of service connection for a right knee 
disability, to include as secondary to service-connected 
degenerative joint disease of the left knee, service-
connected left ankle disability, and/or service-connected 
left foot disability, for a low back disability, to include 
as secondary to service-connected degenerative joint disease 
of the left knee, service-connected left ankle disability, 
and/or service-connected left foot disability, and 
entitlement to a disability rating in excess of 10 percent 
for depression are the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the veteran's request 
for a waiver of recovery of overpayment of disability 
compensation in the amount of $5,323.26.  The veteran 
disagreed with this decision in June 2003.  He perfected a 
timely appeal in November 2003 and requested a Travel Board 
hearing, which was held at the RO in November 2007.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim of entitlement to a waiver 
of recovery of overpayment of disability compensation in the 
amount of $5,323.26 has been obtained.

2.  The veteran was incarcerated from June [redacted], 2001, to 
December [redacted], 2002, following a felony conviction.

3.  Because the veteran failed to act in a timely manner in 
such a way so as to avoid the creation of the overpayment of 
disability compensation, he is not entitled to a waiver of 
recovery of overpayment of disability benefits between 
June [redacted], 2001, and January 28, 2002.

4.  VA was not timely advised of the veteran's incarceration 
based on his felony conviction.

5.  After being advised by the veteran of his incarceration 
based on his felony conviction, VA failed to act in a timely 
manner in such a way so as to avoid the creation of the 
overpayment of disability compensation

6.  The veteran is entitled to a partial waiver of recovery 
of overpayment of disability compensation between January 28, 
2002, and December [redacted], 2002.


CONCLUSION OF LAW

An overpayment of VA disability compensation in the amount of 
$3,288.49, for the period from January 28, 2002, to 
December 18, 2002, was solely the result of VA error and, as 
a result, not properly created or chargeable to the veteran's 
account.  38 U.S.C.A. §§ 1114(a), 5112(b) (West 2002); 38 
C.F.R. §§ 1.911(c), 3.500(b), 3.665 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

Initially, the Board notes that the VCAA does not apply to a 
claim for validity of overpayment claims as these types of 
claims are subject to separate notice and development 
procedures.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002) accord Lueras v. Principi, 18 Vet. App. 435, 438, 439 
(2004).  In March 2003, VA advised the veteran of the 
appropriate laws and regulations relating to his challenge of 
the propriety of the debt's creation.  In addition, he has 
been given ample opportunity to submit evidence and argument 
in support of such challenge.  Since the veteran's claim for 
waiver of overpayment is being granted in part by this 
decision, any failure to notify the veteran is moot and not 
prejudicial.

Once VA has determined that a debt exists through an 
administrative decision, it must advise the debtor of this 
fact promptly in writing and apprise the debtor of his rights 
and remedies, to include that he may dispute the debt's 
existence or the amount of debt, as well as request a waiver 
of it, and any consequences resulting from lack of payment.  
38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.911(b), (c), (d), 
1.963(b)(2).  As noted, in March 2003, VA advised the veteran 
of the appropriate laws and regulations relating to his 
challenge of the propriety of the debt's creation.  In 
response, the veteran notified VA in September 2006 that he 
had no further information or evidence to present in support 
of his claim.

The veteran contends that he is entitled to waiver of 
overpayment of disability compensation benefits in the amount 
of $5,323.26.

The provisions governing VA's waiver of recovery of 
overpayment to a claimant are set forth in 38 U.S.C.A. 
§ 5302.  38 U.S.C.A. § 5302(a), (c). Specifically, it 
provides that "[t]here shall be no recovery of payments or 
overpayments (or any interest thereon) of any benefits under 
any of the laws administered by [VA] whenever [VA] determines 
that recovery would be against equity and good conscience." 
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962. In addition, 
according to subsection (c), "[t]he recovery of any payment 
or the collection of any indebtedness (or any interest 
thereon) may not be waived . . . if, in [VA's] opinion, there 
exists in connection with the claim for such waiver an 
indication of fraud, misrepresentation or bad faith on the 
part of the person or persons having an interest in obtaining 
a waiver of such recovery or the collection of such 
indebtedness (or any interest thereon)."  38 U.S.C.A. § 
5302(c); 38 C.F.R. § 1.963(a).

Under the implementing regulation, 38 C.F.R. § 1.965, the 
standard "Equity and Good Conscience" will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights, and the decision reached should not be 
unduly favorable or adverse to either side. 38 C.F.R. § 
1.965(a).  Moreover, the phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the Government, and in making this determination, 
consideration will be given to the following elements, which 
are not intended to be all inclusive: (1) fault of debtor, 
where actions of the debtor contribute to creation of the 
debt; (2) balancing of faults, with a weighing of fault of 
the debtor against VA's fault; (3) undue hardship, that is, 
whether collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, namely, whether 
withholding of benefits or recovery would nullify the 
objective for which benefits were intended; (5) unjust 
enrichment, that is, whether failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, that is, reliance on VA benefits 
results in relinquishment of a valuable right or incurrence 
of a legal obligation.  38 C.F.R. § 1.965(a). 

In applying this standard for all areas of indebtedness, the 
following elements will be considered, any indication of 
which, if found, will preclude the granting of waiver:  (a) 
fraud or misrepresentation of a material fact (see 38 C.F.R. 
§ 1.962(b)) or (b) bad faith, which generally describes 
unfair or deceptive dealing by one who seeks to gain thereby 
at another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  38 C.F.R. § 1.965(b).

A debtor has the right to dispute the existence or the amount 
of the debt.  38 C.F.R. § 1.911(c); Schaper v. Derwinski, 1 
Vet. App. 430, 434 (1991); Smith v. Derwinski, 1 Vet. App. 
267 (1991).

In order for the Board to determine that the overpayment was 
not properly created, it must be established that the veteran 
was legally entitled to the benefits in question or, if there 
was no legal entitlement, then it must be shown that VA was 
solely responsible for the veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
appellant neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the veteran's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. § 
5112(b) (9),(10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 
10 Vet. App. 171 (1997).

The United States Court of Appeals for Veterans Claims 
(Veterans Court) noted that, "[s]tated another way, when an 
overpayment has been made by reason of an erroneous award 
based solely on administrative error, the reduction of that 
award cannot be made retroactive to form an overpayment debt 
owed to VA from the recipient of the erroneous award."  
Erickson v. West, 13 Vet. App. 495, 499 (2000).

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits in excess 
of the amount to which he or she was entitled.  38 C.F.R. § 
1.962 (2007).

A veteran, surviving spouse or child who is receiving 
compensation must notify the VA of all circumstances which 
will affect his or her entitlement to receive, or the rate 
of, the benefit being paid.  38 C.F.R. § 3.660(a)(1) (2007).

A veteran who is incarcerated in a Federal, State or local 
penal institution in excess of 60 days for conviction of a 
felony will not be paid compensation in excess of the amount 
payable for a 10 percent disability rating.  38 C.F.R. § 
3.665 (2007).  

For purposes of reducing or discontinuing compensation 
benefits, a statement by a claimant/payee setting forth the 
month and year of the change of status which would result in 
a reduction or discontinuance of benefits to that person will 
be accepted to establish the change in status, in the absence 
of contradictory information.  38 C.F.R. § 3.213(a) (2007).

If a debt is the result solely of administrative error, the 
effective date of the reduction of benefits is the date of 
the last payment based on this error and, consequently, there 
would be no overpayment charged to the veteran for an 
overpayment attributable to administrative error.  38 
U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b).  Where, 
however, an erroneous award is based on an act of commission 
or omission by a payee or with the payee's knowledge, the 
effective date of the discontinuance of the erroneous payment 
is the date the award became erroneous, but not earlier than 
the date entitlement ceased.  38 U.S.C.A. § 5112(b)(9); 38 
C.F.R. § 3.500(b). 

At issue in this matter is a claimed overpayment of 
disability compensation in the amount of $5,323.26, 
representing monies paid to the veteran by VA from June [redacted], 
2001, to December [redacted], 2002, to which he was not legally 
entitled. The absence of legal entitlement, as set forth by 
the Committee on Waivers and Compromises, is based on the 
veteran's receipt of full VA benefits beyond the 60th day of 
his incarceration following a felony conviction.  Here, the 
veteran does not question the Committee's determination that 
he was without legal entitlement to the benefits paid to him 
while he was incarcerated.  Rather, he challenges the 
propriety of the creation of the overpayment.  He asserts 
that such overpayment was created as the result of sole VA 
error, as he timely informed VA of his incarceration 
following a felony conviction.  On that basis, the veteran 
contends that he should not have to repay the overpayment 
charged to his account.

Following his felony conviction, the veteran was incarcerated 
from June [redacted], 2001, to December [redacted], 2002.  In a letter dated 
on January 22, 2002, and date-stamped as received at the RO 
on January 28, 2002, the veteran informed VA that he was 
incarcerated and had been incarcerated "since last year."  
He also requested information concerning his eligibility to 
receive VA benefits while incarcerated.

In a letter dated on January 24, 2003, the RO contacted the 
warden at the prison where the veteran was incarcerated and 
requested information concerning his incarceration.  In this 
letter, the RO noted that VA had been "unofficially 
notified" that the veteran was presently, or recently had 
been, incarcerated.  A copy of VA Form 21-4193, "Notice to 
Department of Veterans Affairs of Veteran or Beneficiary 
Incarcerated in Penal Institution," was enclosed.

The RO notified the veteran in a letter dated on January 24, 
2003, that he was not entitled to receipt of full VA benefits 
while incarcerated due to a felony conviction.  He also was 
advised of the laws and regulations governing the payment of 
VA benefits to incarcerated felons and of his appeal rights.

A completed VA Form 21-4193, dated on March 3, 2003, and 
signed by a parole agent, notified VA that the veteran had 
been convicted of a felony and had been imprisoned from 
June [redacted], 2001, to December [redacted], 2002.

In statements on a VA Form 21-4138 dated on March 4, 2003, 
the veteran requested a waiver of overpayment due to 
financial hardship.  He attached a VA Form 20-5655, 
"Financial Status Report," showing total monthly expenses 
of $1,000.00 and total monthly net income of $945.00.

In a letter dated on March 14, 2003, the RO notified that the 
veteran that his monthly compensation benefits had been 
reduced due to his felony conviction and that this reduction 
had created an overpayment of VA compensation benefits.

In a letter dated on March 29, 2003, the veteran was notified 
that his overpayment was $5,323.26.

In statements on a VA Form 21-4138 received at the RO in June 
2003, the veteran contended that he was entitled to a waiver 
of overpayment because he had notified VA of his 
incarceration and that VA had failed to reduce his 
compensation.

In June 2003, the RO's Committee on Waivers and Compromises 
again denied the veteran's request for a waiver of 
overpayment.  In its decision, the committee noted that the 
veteran notified VA of his incarceration 6 months after it 
began and that VA "also shares fault" in creating the 
overpayment because "VA did not act timely upon the notice 
of incarceration."  The committee also found that the 
veteran had not explained what happened to the monies that he 
was paid while he was incarcerated and that his financial 
situation was not clear.  Accordingly, the committee found 
that there was no financial hardship in collecting this debt.

In statements on his substantive appeal, received at the RO 
in November 2003, the veteran acknowledged that he owed the 
overpayment but that reducing his compensation benefits 
created a serious financial hardship for him.

The Board finds that the preponderance of the evidence 
supports granting a partial waiver of overpayment of 
disability compensation in the amount of $3,288.49 for the 
period from January 28, 2002, to December [redacted], 2002.  The 
veteran notified VA of his incarceration on January 28, 2002; 
although he did not provide the specific dates of his 
incarceration at that time, he stated that he had been 
imprisoned "since last year."  Current regulations provide 
that, if the month and year of the change in the veteran's 
status which reduces his or her benefits is not reported, an 
award of compensation will be reduced effective on the date 
of the last payment prior to receiving notice of the change 
in status.  See 38 C.F.R. § 3.214(b).  Thus, VA was on notice 
as of January 28, 2002, that the veteran's compensation 
should be reduced as a result of his incarceration and should 
have reduced his compensation effective the date of the last 
payment prior to that date.  

Why the RO waited nearly 1 year after being notified by the 
veteran of his incarceration before confirming the nature of 
his offense and the dates of his incarceration is not clear 
from the record.  What is clear is that, although the veteran 
did not timely inform VA of his incarceration, VA compounded 
the overpayment of the veteran's VA compensation benefits by 
failing to adjust his compensation award so as to avoid the 
creation of an overpayment of disability compensation, 
beginning in January 2002.  Id.  The Board finds that it 
would be against equity and good conscience to require that 
the veteran repay the amount of the overpayment of the his 
compensation benefits between January 28, 2002, the date that 
he notified VA of his incarceration for a felony conviction, 
and December [redacted], 2002, the date that he was released from 
prison.  The evidence of record does not show any actual or 
imputed knowledge of the veteran as to the existence of the 
erroneous award since he inquired in January 2002 as to his 
eligibility to receive VA benefits while imprisoned when he 
notified the RO of his incarceration.  There also is no 
indication that any action or inaction on the part of the 
veteran contributed to the erroneous payment of his 
disability compensation after he notified the RO of his 
incarceration on January 28, 2002.  Simply put, the veteran 
is not at fault for the overpayment created by VA's 
administrative error in continuing to pay him disability 
compensation after he notified the RO of his incarceration.  
See Erickson, supra.  

The Board further finds that the balance of the overpayment 
of disability compensation in the amount of $2,034.77 is the 
responsibility of the veteran.  It is undisputed that the 
veteran failed to notify VA in a timely manner of a change in 
his status affecting his legal entitlement to VA benefits 
following his felony conviction and imprisonment beginning in 
June [redacted], 2001.  See  38 C.F.R. § 3.660(a)(1).  There was no 
written or oral communication from the veteran or his service 
representative between June [redacted], 2001, and January 28, 2002, 
which informed VA of his incarceration.  The veteran's 
inaction in failing to notify VA of his incarceration in a 
timely manner contributed to the erroneous payment of 
disability compensation between June [redacted], 2001, and 
January 28, 2002.  As the Committee on Waivers and 
Compromises concluded in June 2003, the veteran was unjustly 
enriched during this period by the erroneous payment of 
disability compensation to which he was not legally entitled.


ORDER

Entitlement to a waiver of recovery of overpayment of 
disability compensation in the amount of $3,288.49 is 
granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


